Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Applicant’s amendment filed on May 14, 2021 was received.  Claims 1-5, 8, 11-14, and 20-21 are in the application and are currently being examined. Claim 1 was amended.  Claim 1 is the only claim in independent form. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued March 22, 2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Charles Stein on June 4, 2021. Support for this amendment is found in paragraphs 93-94, 107, and 110 of the printed publication and Figs. 1 and 8A-8B.
Please amend claims 3-5, 8, 11-14, and 20-21 as follows: 
3. (Previously Presented): The substrate processing apparatus of claim 1, wherein the  at least one pair .	
4. (Currently Amended): The substrate processing apparatus of claim 3, wherein the second holder is disposed adjacent to the transport block and is configured to receive the substrate thereon, wherein the first holder transports the substrate between each stage of the at least one pair of processing blocks and the second holder.
5 (Currently Amended): The substrate processing apparatus of claim 3, wherein  at least one processing block of the at least one pair   each side of the movement direction of the first holder of the transport block, and the at least one processing block of the at least one pair of  processing blocks disposed on one side of the transport block and the at least one processing block of the at least one pair of processing blocks disposed on another side of the transport block are disposed to be symmetrical to each other across the transport block in a plan view.
8 (Currently Amended): The substrate processing apparatus of claim 2, wherein  at least one processing block of the at least one pair   each side of the movement direction of the first holder of the transport block, and the at least one processing block of the at least one pair of  processing blocks disposed on one side of the transport block and the at least one processing block of the at least one pair of processing blocks disposed on another side of the transport block are disposed to be symmetrical to each other across the transport block in a plan view.
11 (Currently Amended): The substrate processing apparatus of claim 2, wherein the at least one pair 
12 (Currently Amended): The substrate processing apparatus of claim 11, wherein the second holder is disposed adjacent to the transport block and is configured to receive the substrate thereon, wherein the first holder transports the substrate between each stage of the at least one pair of processing blocks and the second holder.
13 (Currently Amended): The substrate processing apparatus of claim 11, wherein  at least one processing block of the at least one pair   each side of the movement direction of the first holder of the transport block, and the at least one processing block of the at least one pair of  processing blocks disposed on one side of the transport block and the at least one processing block of the at least one pair of processing blocks disposed on another side of the transport block are disposed to be symmetrical to each other across the transport block in a plan view.		 							14 (Currently Amended): The substrate processing apparatus of claim 1, wherein  at least one processing block of the at least one pair   each side of the movement direction of the first holder of the transport block, and the at least one processing block of the at least one pair of  processing blocks disposed on one side of the transport block and the at least one processing block of the at least one pair of processing blocks disposed on another side of the transport block are disposed to be symmetrical to each other across the transport block in a plan view.
20. "The substrate processing apparatus of claim 1, wherein the drying chamber further includes a plurality of locks configured to press a lid towards of the drying chamber."
21 (Currently Amended): The substrate processing apparatus of claim 20, wherein the drying chamber includes a processing container having a plurality 
Claim Rejections
The claim rejections under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20130327363 Al to Hiroaki Inadomi (hereinafter Inadomi) in view of US Pat. Pub. No. 20020160625 Al to Inoue et al (hereinafter Inoue) and US Pat. Pub. No. 20030019578 Al to Iwata et al (hereinafter Iwata) and US 20140020721 Al to Hayashi et al (hereinafter Hayashi) on claims 1-5, 8-9, 11-15, and 17 are withdrawn based on the Applicant’s amendment of claim ----.
Support for this amendment is found in paragraphs 93-94, 107, and 110 of the printed publication and Figs. 1 and 8A-8B.
Reasons for Allowance
Claims 1-5, 8, 11-14, and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites: 
“A substrate processing apparatus comprising:
 a transport block including therein a first holder configured to transport a substrate; at least one pair of processing blocks having the transport block disposed therebetween and configured to process the substrate transported by the first holder; and 
a carrier section disposed adjacent to the transport block having a second holder configured to hold the substrate, 
wherein each of the processing blocks includes: 
a liquid processing chamber configured to perform a liquid film forming processing so as to form a liquid film on a top surface of the substrate, 
a drying chamber configured to perform a supercritical drying processing in which the substrate after the liquid film forming processing is dried by bringing the substrate after the liquid film forming processing into contact with a processing fluid in a supercritical state, the drying chamber including a processing area in which the supercritical drying process is performed and a delivery area in which delivery of the substrate is performed between the transport block and the processing area, and 
a supply unit including a housing, said supply unit configured to supply the processing fluid to the drying chamber, 
wherein the liquid processing chamber, the processing area of the drying chamber, the delivery area of the drying chamber, and the housing are included in a same processing block along the transport block and disposed on a same side with respect to a movement direction of the first holder of the transport block, the liquid processing chamber is positioned directly adjacent to the carrier section, the delivery area is positioned directly adjacent to the liquid 2/14Appl. No. 16/143,694Docket No. TEL-18046US/215860In Reply to Final Office Action of March 22, 2021processing chamber and the transport block, and the housing is positioned directly adjacent to a first side of the processing area of the drying chamber, and wherein the first side is on a side of the processing area opposite a side of the processing area which is adjacent to the delivery area of the drying chamber, and the housing is positioned in the processing block further from the carrier section than the liquid processing chamber, the processing area of the drying chamber, or the delivery area of the drying chamber.”
In regards to independent claim 1, the closest prior art of record US Pat. Pub. No. 20130327363 Al to Hiroaki Inadomi (hereinafter Inadomi) in view of US Pat. Pub. No. 20020160625 Al to Inoue et al (hereinafter Inoue) and US Pat. Pub. No. 20030019578 Al to Iwata et al (hereinafter Iwata) and US 20140020721 Al to Hayashi et al (hereinafter Hayashi), does not teach nor suggest :
“A substrate processing apparatus comprising:
…
wherein each of the processing blocks includes: 
a liquid processing chamber configured to perform a liquid film forming processing so as to form a liquid film on a top surface of the substrate, 
a drying chamber configured to perform a supercritical drying processing in which the substrate after the liquid film forming processing is dried by bringing the substrate after the liquid film forming processing into contact with a processing fluid in a supercritical state, the drying chamber including a processing area in which the supercritical drying process is performed and a delivery area in which delivery of the substrate is performed between the transport block and the processing area, and 
a supply unit including a housing, said supply unit configured to supply the processing fluid to the drying chamber, 
wherein the liquid processing chamber, the processing area of the drying chamber, the delivery area of the drying chamber, and the housing are included in a same processing block along the transport block and disposed on a same side with respect to a movement direction of the first holder of the transport block, the liquid processing chamber is positioned directly adjacent to the carrier section, the delivery area is positioned directly adjacent to the liquid 2/14Appl. No. 16/143,694Docket No. TEL-18046US/215860In Reply to Final Office Action of March 22, 2021processing chamber and the transport block, and the housing is positioned directly adjacent to a first side of the processing area of the drying chamber, and wherein the first side is on a side of the processing area opposite a side of the processing area which is adjacent to the delivery area of the drying chamber, and the housing is positioned in the processing block further from the carrier section than the liquid processing chamber, the processing area of the drying chamber, or the delivery area of the drying chamber.”
as recited in independent claim 1.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARL KURPLE/Primary Examiner
Art Unit 1717